DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive.
 Claims 1-28 are pending in this application and have been considered below.  Arguments:
Concerning the applicant’s arguments that the entirety of the claims must be considered as a whole.   
Examiner’s Response:
The applicant cited Diamond v. Diehr which is commonly used to refute a rejection under for lack of subject matter eligibility under 35 U.S.C. § 101.  Specifically, Diamond is typically used to show meaningful limitations that overcome a modern Alice Corp. v. CLS Bank International type of §101 rejection by showing that the claims are directed to a judicial exception.  Here, the rejection is based on §103; therefore, Diamond does not apply.  The claims as a whole were considered in the rejection.  The secondary reference, Stern, was used to show the claim limitation of “predicting … yield of nucleic acid” in ¶¶18, 31, and 121.  The primary reference, 
Arguments:
The applicant argues the motivation to combine Tunstall and Stern is improper. 
Examiner’s Response:
Specifically, the applicant points that Stern does not analyze digital images.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).  Stern was not used to teach these features.  Tunstall, in at least ¶29 and Fig. 3, 1000 discloses obtaining digital image data.  Therefore, it is improper for the applicant to argue Stern does not teach a portion of the claim for which Tunstall was used to teach the limitation.  Thus, the obviousness rejection is proper.
Arguments:
Concerning the applicant's arguments on predicting progression of prostate cancer in Stern.  
Examiner’s Response:
A person of ordinary skill in the art would understand how to combine Tunstall and Stern to arrive at the claimed invention.  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 

Therefore, the argued limitations were written broad such that they read upon the cited references or are shown explicitly by the references.  As a result the claims stand as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 13-15, 18-22, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunstall et al. (US 2016/0063724 A1 – hereinafter “Tunstall”) in view of Stern et al. (US 2016/0333420 A1 – hereinafter “Stern”).
Claim 1:
Tunstall discloses a computer-implemented method for (¶44 discloses the present disclosure is directed to processing an image of a tissue section to analyze and identify a tumor region for diseases (i.e. pathologies) such as dysplasia, neoplasia, carcinoma in-situ and cancerous tissue [emphasis added]) within a dissection boundary  (¶43 discloses a color map overlaid with the smoothed boundary data, to provide a user with an estimate of the location of tumour and non-tumour regions in the image [emphasis added]; ¶166 discloses image boundary to guide dissection of tumour from 
the sample; ¶¶ 7, 66) on a hematoxylin and eosin (H&E) slide (Fig. 3 and ¶¶28-29 discloses the processor 22 obtains 1000 from memory 24 an image of a section of a tissue sample imaged from a microscope slide stained using Hematoxylin and Eosin), the method comprising: 
receiving a digital image (¶29 discloses Fig. 3, 1000) of the H&E slide (¶29 discloses Fig. 3, 1000)  at an image-based (Fig. 3 and ¶¶28-29 discloses a processor; ¶20 discloses a computer with a processor);
identifying, using the one or more processors, tumor cells (¶44) of the H&E slide (Fig. 3 and ¶¶28-29) from digital image (¶29 discloses Fig. 3, 1000) using a trained cell segmentation model (¶40 discloses combining 1012 the tiles to provide a two state map (e.g. binary) identifying tumour, and non-tumour regions of the tissue with the tissue/non-tissue mask generated by the segmentation 1002 to provide a spatial map of the image data [emphasis added]; ¶42 discloses obtaining a probability estimate based on comparing the feature vectors of tiles in tissue regions of the image with the selected subset of model image data [emphasis added]); 
(¶40 discloses combining 1012 the tiles to provide a two state map (e.g. binary) identifying tumour, and non-tumour regions of the tissue with the tissue/non-tissue mask [emphasis added]) based at least in part on the identified tumor cells (¶40), wherein the tumor area mask (¶40) defines the dissection boundary (¶¶ 7, 66, 43, 166) of the H&E slide; 
(¶93 discloses “comparator data associated with structures known or expected to be found in the tissue type…glands only represents one type of structure, and their use here is merely an example.  Similar processes may be carried out for nuclei” [emphasis added]) (¶44) within the dissection boundary (¶¶ 7, 66, 43, 166).
Tunstall discloses all of the subject matter as described above except for specifically teaching “predicting…yield of nucleic acid.”  However, Stern in the same field of endeavor teaches predicting the yield of nucleic acid (¶18 discloses “determining amounts of the expressed nucleic acids…”; ¶31; ¶121 discloses “determine expression levels of nucleic acids from a biological sample … (b) applying the expression levels to a predictive model …  (c) evaluating an output of said predictive model to predict progression of prostate cancer in said individual” [emphasis added]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Tunstall and Stern before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to gather a gene expression panel that can be used to better predict the cancer progression in an individual for more effective diagnosis and treatment (Stern’s Background and Summary).  This motivation for the combination of Tunstall 
Claim 2:
The combination of Tunstall and Stern discloses the method of claim 1, further comprising: accepting an associated unstained slide of the H&E slide for next-generation sequencing (¶18 discloses “a next generation sequencing technique”; ¶¶39, 122) when the predicted expected yield of nucleic acid exceeds a minimum threshold (Tunstall ¶31 discloses a threshold).
The motivation for this combination of references would have been to gather enough of a sample so that a gene expression panel that can be used to better predict the cancer progression in an individual for more effective diagnosis and treatment (Stern’s Background and Summary).
Claim 3:
The combination of Tunstall and Stern discloses the method of claim 2, wherein the minimum threshold is 50 ng (Stern ¶15 discloses “Researchers used between 50-200 ng from each tumor”).
The motivation for this combination of references would have been to gather enough of a sample so that a gene expression panel that can be used to better predict the cancer progression in an individual for more effective diagnosis and treatment (Stern’s Background and Summary).
Claim 13:
The combination of Tunstall and Stern discloses the method of claim 1, wherein a viewer superimposes the tumor area mask over the digital image (Tunstall ¶43 discloses a color map overlaid with the smoothed boundary data, to provide a user with an estimate of the location of tumour and non-tumour regions in the image; where, overlaying and superimposing are synonyms) of the associated unstained slides to visually indicate to a user which tumor cells to scrape (Tunstall ¶48 discloses a boundary shown on the template or to scrape tissue with a spatula from inside the boundary).
Claim 14:
The combination of Tunstall and Stern discloses the method of claim 1, wherein generating the tumor area mask further comprises: providing the digital image of the H&E slide to a model trained on a plurality of H&E slides having dissection labels (Tunstall ¶47 discloses using a learning method with classification data; ¶64 discloses the classification data may be derived from a supervised learning model in which the classification data comprises a feature vector derived from an image of a tissue sample, and an indication of whether that feature vector relates to tumour or non-tumour image data).
Claim 15:
The combination of Tunstall and Stern discloses the method of claim 1, wherein predicting the expected yield of nucleic acid for the tumor cells within the dissection boundary further comprises: providing the digital image of the H&E slide to a model trained on a plurality of H&E slides having dissection labels (Tunstall ¶47) and total nucleic yield labels (Stern ¶120 discloses data or information may include reads and tags derived from a nucleic acid sample, counts or densities of such tags that align with particular regions of a reference sequence).
The motivation for this combination of references would have been to use a machine learning algorithm with a trained model to better identify a gene expression panel that can be used to more accurately predict the cancer progression in an individual for more effective diagnosis and treatment.  
Claim 18:
The combination of Tunstall and Stern discloses the method of claim 1, wherein the dissection boundary (Tunstall ¶166 discloses image boundary to guide dissection of tumour from 
the sample; ¶¶ 7, 66) is a macrodissection boundary (Tunstall ¶¶8, 15, 44, Fig.’s 1 and 2).
Claim 19:
The combination of Tunstall and Stern discloses the method of claim 1, wherein the dissection boundary (Tunstall ¶166 discloses image boundary to guide dissection of tumour from 
the sample; ¶¶ 7, 66) is a macrodissection boundary (Stern ¶146 discloses microdissection).
The motivation for this combination of references would have been to reduce the search area for identifying a gene expression panel that can be used to more accurately predict the cancer progression in an individual for more effective diagnosis and treatment.  
Claim 20:
The combination of Tunstall and Stern discloses the method of claim 1, wherein the dissection boundary (Tunstall ¶166 discloses image boundary to guide dissection of tumour from 
the sample; ¶¶ 7, 66) is a whole slide boundary (Tunstall ¶4 discloses a boundary of a tumour region of a tissue section on a histology slide; where, the entire tissue is tumorous).
Claim 21:
The combination of Tunstall and Stern discloses the method of claim 1, wherein identifying tumor cells of the H&E slide from the digital image using the trained cell segmentation model comprises: applying, using the one or more processors, a plurality of tile images formed from the digital image to the trained cell segmentation model (Tunstall ¶40 discloses combining 1012 the tiles) and, for each tile, assigning a cell classification to one or more pixels within the tile image. (Tunstall ¶47 discloses using a learning method with classification data; ¶64 discloses the classification data may be derived from a supervised learning model in which the classification data comprises a feature vector derived from an image of a tissue sample, and an indication of whether that feature vector relates to tumour or non-tumour image data)
Claim 22:
The combination of Tunstall and Stern discloses the he method of claim 21, wherein assigning the cell classification to one or more pixels within the tile image comprises: identifying, using the one or more processors, the one or more pixels (Tunstall ¶65 discloses boundary pixels) as a cell interior (Tunstall ¶35 disclose each cell nucleus as a vertex), a cell border, or a cell exterior and classifying the one or more pixels as the cell interior (Tunstall ¶¶35, 65), the cell border, or the cell exterior.
Claim 24:
The combination of Tunstall and Stern discloses the method of claim 1, wherein identifying tumor cells of the H&E slide from the digital image using the trained cell segmentation model comprises: applying, using the one or more processors, each of a plurality of tile images formed from the digital image to the trained (Stern ¶66 discloses training data set to develop the predictive models) cell segmentation model (Tunstall ¶40 discloses combining 1012 the tiles to provide a two state map (e.g. binary) identifying tumour, and non-tumour regions of the tissue with the tissue/non-tissue mask generated by the segmentation 1002); and performing, using the one or more processors, a registration on segmented cells in each of the tile images by determining a cell border of each cell, determining a centroid of each cell (Tunstall ¶35 disclose each cell nucleus as a vertex), and shifting coordinates of centroids to a universal coordinate space for the digital image (Tunstall ¶65 discloses coordinates).
The motivation for this combination of references would have been to use a machine learning algorithm with a trained model to better identify a gene expression panel that can be used to more accurately predict the cancer progression in an individual for more effective diagnosis and treatment.  
Claim 25:
The combination of Tunstall and Stern discloses the method of claim 1, wherein the trained cell segmentation model is trained using a set of H&E slide training images annotated with identified cell borders, identified cell interiors (Tunstall ¶35 disclose each cell nucleus as a vertex), and identified cell exteriors (Stern ¶66 discloses training data set to develop the predictive models).
The motivation for this combination of references would have been to train a machine learning algorithm with a trained model to better identify a gene expression panel that can be used to more accurately predict the cancer progression in an individual for more effective diagnosis and treatment.  
Claim 26:
The combination of Tunstall and Stern discloses an image-based tumor cells prediction system configured to perform the method of claim 1, the image-based tumor cells prediction system being contained within a pathology slide scanner system (Tunstall ¶51 discloses a digital slide scanning system).
Claim 27:
The combination of Tunstall and Stern discloses the an image-based tumor cells prediction system configured to perform the method of claim 1, the image-based tumor cells prediction system being contained partially within a pathology slide scanner system (Tunstall ¶51 discloses a digital slide scanning system) and partially within an external prediction computing system communicatively coupled to the pathology slide scanner system through a communication network (Tunstall ¶52 discloses a communications link such as a network).
Claim 28:
The combination of Tunstall and Stern discloses the method of claim 1, wherein the one or more processors are one or more graphics processing units (GPUs), tensor processing units (TPUs), and/or central processing units (CPUs) (Tunstall ¶46).

Allowable Subject Matter
Claims 4-12, 16-17, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ross Varndell/Primary Examiner, Art Unit 2666